t c summary opinion united_states tax_court richard g and carolyn j newhouse petitioners v commissioner of internal revenue respondent docket no 7684-00s filed date richard g and carolyn j newhouse pro sese michael w berwind for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined for a deficiency in petitioners' federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure the issues for decision are whether richard newhouse petitioner a was an independent_contractor entitled to deductions for business_expenses on schedule c profit or loss from business b is entitled to business_expense deductions in excess of those allowed by respondent and c failed timely to file his federal_income_tax return without reasonable_cause background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in garden grove california at the time their petition was filed in this case petitioner is a professor of geography he started teaching at junior colleges on a part-time basis in in petitioner taught at four different junior colleges from each of which he received a form_w-2 wage and tax statement petitioners reported dollar_figure as income earned from his teaching jobs on schedule c of their federal_income_tax return the forms w-2 issued to petitioner by the junior colleges and one issued to him by safeway incorporated list amounts totaling only dollar_figure petitioners also included dollar_figure of petitioner's form_w-2 income as wages on line of the u s individual_income_tax_return form_1040 in addition petitioners deducted business_expenses of dollar_figure from petitioner's geography professor activity on schedule c of the total business_expenses deducted dollar_figure is attributable to the rental of other business property petitioners kept no substantiation for any of the business_expense deductions except for other business property rental expenses as a junior college professor petitioner performed the tasks common to that profession he prepared his lessons presented material to his students and prepared and graded exams petitioner purchased from his own funds items he used to assist him in presenting geographical material to his students including globes maps films photos and books petitioner's form_w-2 from mt san antonio community college indicates that he had a contrib deducted from his pay sec_457 governs deferred_compensation plans of state and local governments and tax-exempt organizations his w-2 from long beach city college indicates he made a sec_414 h contribution sec_414 deals with amounts contributed to an employees' trust in the case of a plan established by the government of a state or a political_subdivision of a state the colleges furnished petitioner classrooms a class schedule and students q4e- petitioners dated and signed their federal_income_tax return on date discussion petitioners argue that petitioner was an independent_contractor with respect to his teaching positions in at the four junior colleges if the court should determine that he was not an independent_contractor petitioners argue that they should be allowed employee_business_expense deductions on schedule a itemized_deductions of dollar_figure as claimed on schedule c of their return employee or independent_contractor whether an individual is an employee or independent_contractor is a factual question to which common_law principles apply 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir factors that are relevant in determining the substance of an employment relationship include the degree of control exercised by the principal over the details of the work the taxpayer's investment in the facilities used in his or her work the taxpayer's opportunity for profit or loss the permanency of the relationship between the parties the principal's right of discharge whether the work - performed is an integral part of the principal's regular business the relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co of am 390_us_254 331_us_704 weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite see also sec_31 d - c employment_tax regs setting forth criteria for identifying employees under the common_law rules no single factor is dispositive the court must assess and weigh all incidents of the relationship nationwide mut ins co v darden supra pincite the factors are not weighed equally they are weighed according to their significance in the particular case 980_f2d_857 2d cir while all of the above factors are important the right-to- control test is the master test in determining the nature of a working relationship 92_tc_351 affd 907_f2d_1173 d c cir accord weber v commissioner supra pincite both the control exercised by the alleged employer and the degree to which the alleged employer may intervene to impose control must be examined 135_f2d_715 2d cir weber v commissioner supra pincite detorres v -- - commissioner tcmemo_1993_161 n o actual control need be exercised as long as the employer has the right to control profl executive leasing inc v commissioner f 2d pincite in order for an employer to retain the requisite control_over the details of an employee's work the employer need not direct each step taken by the employee profl executive leasing inc v commissioner t c pincite gierek v commissioner tcmemo_1993_642 the exact amount of control required to find an employer- employee relationship varies with different occupations 397_us_179 in fact the threshold level of control necessary to find employee statu sec_1s in most circumstances lower when applied to professional services than when applied to nonprofessional services 388_f2d_74 8th cir profl executive leasing inc v commissioner t c pincite from the very nature of the services rendered by x professionals it would be wholly unrealistic to suggest that an employer should undertake the task of controlling the manner in which the professional conducts his activities azad v united_states supra pincite weber v commissioner supra pincite an alleged employer's control must necessarily be more tenuous and general than the control_over nonprofessional employees 25_tc_1296 - in this case the court is satisfied that the junior colleges for which petitioner worked had the authority to exercise and did exercise sufficient control_over petitioner's teaching assignments to support a finding that he was an employee of the colleges see potter v commissioner tcmemo_1994_356 bilenas v commissioner tcmemo_1983_661 in addition the court finds the investment in the facilities used in the work of teaching students was made by the junior colleges petitioner's pay was fixed thereby eliminating the opportunity for profit or loss the work performed by petitioner was an integral part of the junior colleges' business two of the junior colleges provided employee_benefits to petitioner and the forms w-2 issued by each of the junior colleges to petitioner indicate that they considered petitioner to be an employee accordingly the court finds that petitioner was an employee of the four junior colleges for which he worked and not an independent_contractor employee_business_expense deductions sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons --- - see rule a ' to show that an expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business 72_tc_433 where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless prevented by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however the court must have some basis upon which an estimate may be made see 85_tc_731 without such a basis an allowance would amount to unguided largesse see 245_f2d_559 5th cir certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra see sec_1 ‘petitioner has made no argument that the burden_of_proof shifting provisions of sec_7491 have application to this case nor has he offered any evidence that he has complied with the requirements of sec_7491 --- - 5t c temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements listed_property includes any passenger_automobile sec_280f a when petitioner was questioned about the existence of substantiation for his business_expenses specifically the automobile expenses he replied i have found it to be not financially worthwhile to complete detailed logs of things he added that i don't have any detailed records with me at this time in fact petitioner did not have any records to substantiate any of his claimed expenses except for his rental expenses the court cannot estimate the amount of any of his claimed expenses except for his rental expenses the rental payments according to petitioner are made up of two elements one is the expense of renting two storage spaces feet by feet in public warehouses the other element is the rental of his home petitioner explained that his home situation has been temporary due to the fact that his job situation was unstable he was looking for a full-time job he -- - said and did not want to move in and get all set up because one never knew how long you'd be there petitioner testified that he kept in the storage spaces books maps globes bookcases file cases desks and so on like that petitioner further testified that there is some personal aspect to each of them but that if he did not have all of his teaching material in there i would find a way of stuffing the small amount of personal stuff in the warehouses into the house petitioner testified that he treated percent of the rental payments on his three-bedroom house as a business_expense according to petitioner most of the home is a library and or office or storage for various books maps globes atlases air photos his view according to his testimony is that geography is in effect the world and everything that's in it and to some extent that is why i have such a large library the court accepts for the purposes of argument that petitioner's home is used primarily as a storage place for various books maps and globes petitioner however has not shown that the rental expense of the storage spaces was ordinary and necessary see sec_162 290_us_111 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business the expenses must be directly or proximately related to the taxpayer's trade_or_business 308_us_488 sec_1_162-1 income_tax regs an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer deputy v du pont supra pincite an expense is necessary if it is one that is appropriate or helpful in carrying on petitioner's trade_or_business 320_us_467 the expense must also be reasonable in amount relative to its purpose cardwell v commissioner tcmemo_1982_453 citing 380_f2d_786 9th cir an employee's trade_or_business is earning his compensation and generally only those expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 petitioner has not established through his testimony or by other evidence that the rental expenses_incurred to store his own library were of a type commonly or frequently incurred in petitioner's trade_or_business of earning pay as a part-time temporary junior college professor although it is to be expected that petitioner would keep a certain amount of books maps and other items on hand as aids to teaching geography it is extraordinary that he would need to incur the expense to keep and store a whole library petitioner has not established that the costs of commercially storing the books and other materials are deductible business_expenses the court finds that petitioner collected large amounts of books maps and other geographical materials for personal reasons see mann v commissioner tcmemo_1993_ wheatland v commissioner tcmemo_1964_95 focusing now on petitioners' home they argue that they are entitled to deduct a substantial portion of the cost of renting the three-bedroom house in which they reside sec_280a generally prohibits deduction of otherwise allowable expenses with respect to the use of an individual taxpayer's home as an exception this restriction does not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a a in the case of an employee the exclusive use of a portion of the dwelling_unit must be for the convenience of his employer sec_280a petitioner has not shown that his home was used for the convenience of his employer see 91_tc_713 affd 905_f2d_241 8th cir bowles v commissioner tcmemo_1993_222 nor has he shown that his principal_place_of_business was other than at the respective junior colleges where he taught 506_us_168 principal_place_of_business means not merely an important or necessary place of business but the most important one puckett v commissioner tcmemo_1990_89 the court holds that petitioner is not entitled to any deductions related to his employment as a part-time temporary junior college professor in excess of those allowed by respondent timeliness of the return respondent determined an addition_to_tax under sec_6651 for petitioners' failure_to_file timely a federal_income_tax return for in the stipulation of facts signed by the parties it is stated that petitioners timely filed a u s individual_income_tax_return form_1040 for and that a true and correct copy of this return is attached hereto as joint exhibit 1-j the return attached to the stipulation and represented to be true and correct is dated as signed by petitioners on date years after the due_date of the return during trial petitioner identified his signature and agreed that it was dated when he signed it the face of the return bears an irs date stamp indicating that it was received on date -- the court does not lightly set_aside stipulations of fact but may exercise broad discretion to determine whether to hold a party to a stipulation 994_f2d_1542 11th cir affg tcmemo_1991_636 the evidence in the record demonstrates that the stipulation is simply incorrect 115_tc_135 n stipulations of fact that are contrary to facts contained in the record do not bind the court blohm v commissioner supra estate of eddy v commissioner supra estate of branson v commissioner tcmemo_1999_231 petitioners failed to file timely their federal_income_tax return for they have failed to offer any evidence that such failure was due to reasonable_cause and not to willful neglect respondent's determination that they are liable for the addition_to_tax under sec_6651 is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
